Citation Nr: 0836295	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The RO granted service 
connection for PTSD and assigned an evaluation of 50 percent 
disabling.

The Board notes that the veteran submitted a Notice of 
Disagreement (NOD) regarding the evaluation of PTSD on 
January 25, 2007.  However, this NOD was untimely.  While it 
is unclear from the record the exact date in which the notice 
letter of the rating decision was sent to the veteran, as the 
letter was undated, notations in the file appear to indicate 
the letter was mailed the same day as the rating decision.  
Furthermore, in subsequent filings, the veteran's 
representative has acknowledged that the veteran received 
notice of the decision on December 21, 2005.  Therefore, the 
veteran had until December 21, 2006 to file his NOD.  The one 
year time limit in which to file his appeal had expired at 
the time his NOD was received.  Therefore, the Board will 
consider his NOD to be a claim for an increased rating.

A Video Conference hearing in front of the undersigned Acting 
Veterans Law Judge was held in June 2008.  A transcript of 
the hearing has been associated with the claim file.  


FINDING OF FACT

The veteran's PTSD has been severely, but not totally, 
incapacitating from both a social and industrial standpoint 
during the entire appeal period.   



CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, 
but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  
For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v.  
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria  
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test  
result), the Secretary must provide at least general notice  
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which  
typically provide for a range in severity of a particular  
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature  
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary  
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the  
disability.  Vazquez-Flores, supra at 43-44.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a letter of April 2008 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, and the criteria 
listed under Diagnostic Code 9411 for PTSD; it also in 
essence told him to provide relevant information which would 
include that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The  veteran has been 
given notice of what evidence would be provided by the VA and 
what evidence he was responsible to provide, by way of the 
May 2007 SOC.  Although the May 2007 SOC is a post-
adjudicatory notice, there is no prejudice to the veteran in 
this regard because his claim was readjudicated in a May 2008 
SSOC.  See Mayfield, 20 Vet. App. at 543.  As noted, the 
April 2008 letter informed of how disability ratings are 
determined and, he was also provided examples of the types of 
medical evidence he may submit in support of his claim.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice was not provided 
until May 2007 and April 2008 after the adjudication of the 
increased rating claim.  However, the Board notes that the 
appellant was provided notice and allowed the opportunity to 
submit additional evidence.  The Board finds that the notice, 
together with the  substantial development of the veteran's 
claim before and after providing notice, rendered the notice 
error non-prejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records and outpatient medical records have been 
obtained.  The veteran was afforded VA examinations and a 
Video Conference hearing.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (PTSD) (2006), a 100 percent evaluation is provided 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a wormlike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2007).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2007).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31-40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Id. at 242.  In reaching a 
determination in this case, the Board has considered the 
whole of the evidence, to include the appellant's statements, 
the assigned GAF scores, and the medical opinions.

At a December 2005 VA examination the veteran reported that 
sudden noises and sudden movements upset him; he has 
nightmares every other day which awaken him in an intense 
nervous state; he averages 3-4 hours of sleep at night; he 
experiences intrusive thoughts of the war; he stated he 
prefers to keep to himself; that he saw Vietnamese people 
around him; and that he experiences intrusive thoughts.  
Examination revealed the veteran was in a depressed mood and 
was dysphoric.  Thought process and associations were logical 
and tight.  Memory was grossly intact and he was oriented in 
all spheres.  He denied hallucinations.  No delusional 
material was noted.  Insight and judgment were adequate.  
Some suicidal ideations were reported, but no intent.  No 
homicidal ideations were reported.  His GAF score was noted 
to be 42.  The examiner noted that there was no evidence that 
the veteran's PTSD symptoms precluded employment.

A lay statement of May 2006 from the veteran's supervisor, 
D.R., states that the veteran has always had a startled 
reaction which has gotten worse during the years.  He noted 
the veteran is a lot easier to irritate now.  Furthermore, he 
noted that he had to counsel the veteran for inattention at 
work and ultimately had to lay him off for a day as a 
reprimand. 

A lay statement of July 2006 from one of the veteran's co-
workers, R.C., states that as the years have passed the 
veteran has become so jumpy and tense that no one dares to 
walk up behind him unless they yell at him to let him know 
they are there, otherwise, he will yell, jump, swing around 
his arms and can at times hurt them.  He further stated that 
small things get him easily angry and that he flies off the 
handle in a heartbeat.  

A medical assessment of December 2006 from K.A, a Social 
Worker treating the veteran, notes that the veteran was 
alert, fully oriented, and cooperative; there were no 
hallucinations, delusions, psychoses, or thought disorder.  
Cognitive function was above average and insight and judgment 
for normal events were good.  His language was clear, well 
modulated and had good flow.  It was noted he had short term 
memory losses and concentration impairment that interfered 
with his ability to remember and to complete rather simple 
instructions and tasks.  He has recurrent depressions that 
occur without precipitating events which last a few hours to 
a few days.  They are characterized by feelings of 
helplessness, hopelessness, loss of interest, energy and 
motivation, appetite loss, sleep awakenings, nightmares, 
night sweats, and suicidal and homicidal ideations without 
plan.  He experiences panic attacks characterized by rapid 
onset of rapid heart beat, elevated respiration rates, 
flushed face, sweats, visual changes, and sense of heart 
attack.  He has recurrent and intrusive memories of the 
deaths of friends, the wounded treated and the destruction of 
the war.  He is easily triggered by helicopters, sudden 
movement, presence of people behind him and unknown to him, 
sharp sounds, and smells.  He has avoidant behavior including 
depressions, forgetfulness, isolation, emotional distancing 
from people, numbing, splitting, avoidance of people and 
places and emotional constriction.  He also has arousal 
symptoms to include panic attacks, sleep awakenings, 
nightmares, night sweats, recurrent and intrusive memories, 
sensitivity to injustices, problems with authority figures, 
anxiety, heightened startle response, disorientation, 
distrust, and anger eruptions.  His GAF score was noted not 
to have been higher than 39 for the previous year.  

A psychiatric evaluation of February 2007 from the veteran's 
private physician, Dr. C.W.J., notes that the veteran had 
been experiencing obsessional rituals, difficulty 
concentrating, frequent episodes of anxiety and depression, 
irritability with periods of agitation and assaultiveness, 
loss of contact with surroundings, inability to adapt to even 
minimal stress, and inability to maintain effective 
relationships at work, at home and with friends and family 
members.  He noted the veteran described some suicidal 
ideations but denied specific destructive intent.  His speech 
was soft and somewhat hesitant but articulate.  Thoughts were 
halting but orderly.  There was no evidence of 
hallucinations, delusions or paranoia.  Affect was blunted.  
He was alerted to person, place and time.  Memory and 
intellect seemed well preserved.  His GAF was noted t 35.

Lay statements dated between January and February 2007 from 
the veteran's wife, daughter and brother, document the 
veteran's lack of interest in going to events or visiting 
family and friends; his low self-esteem; his depression; 
thoughts of suicide; difficulty in following directions; 
panic attacks; lack of control; problems with memory; 
startled response; and his problems with anger.

VA outpatient treatment records dated between August 2006 and 
March 2007 note GAF scores ranging from 61 to 65.  Records of 
November 2007 note that the veteran reported he was finding 
it increasingly difficult to work as he lacks concentration.  
It was noted he was depressed.  It was also noted there was 
little to no improvement with depressive symptoms despite 
medication changes.  GAF score was noted at 50.  In February 
2008 his GA score was 50.  In April 2008 his GAF score was 
reported as 0.  

At the Video Conference hearing of June 2008 the veteran 
testified that he sometimes gets so angry he can't even 
remember what he did.  That one time he had someone in a 
headlock and could not remember how that happened.  He stated 
he easily gets frustrated and loses his temper.  He expressed 
he has suicidal and homicidal ideations, but voices convince 
him not to do it.  He reported increased problems at wok in 
the past couple of years.  Finally, he testified he hardly 
goes out to public places as he prefers to be by himself.  

Based on review of the evidence outlined above, the Board 
finds that the veteran's overall disability picture is best 
represented by a 70 percent evaluation.  The veteran's PTSD 
is manifested by bouts of depression, isolation tendencies, 
nightmares, sleep impairment, intrusive memories, 
hypervigilance, an exaggerated startle response, suicidal and 
homicidal thoughts, anger problems, and memory problems.  
Because of his PTSD, the veteran is socially isolated from 
his community except from his children and wife and his 
symptoms of PTSD have affected his work due to lack of 
concentration.  

Based on a longitudinal review of the evidence of record, the 
Board finds the evidence persuasive in indicating that the 
veteran has exhibited such a severe social and industrial 
impairment in so many areas that the assignment of a 70 
percent evaluation throughout the appeal period is 
reasonable.  The evidence does show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  GAF 
scores range from 35-65.  The Board notes that while the 
veteran's GAF scores were reported as 63 and 65 in VA 
treatment records in late 2006 and early 2007, private 
treatment records noted scores of 35 and 39 around the same 
time.  In late 2007 and early 2008, GAF scores were reported 
at 50.  (The Board notes that there is a reported GAF score 
of 0 in April 2008, however, the Board considers that GAF 
score to be a typographical error and won't consider it in 
its decision.)  While there may have been three mental health 
visits where the reported GAF scores were in the 60's, the 
majority of the GAF scores have been reported between 35 and 
50 which indicate serious symptoms.  Further, the symptoms 
noted show that the veteran's PTSD is severe.  The Board 
notes that the Court has observed that the criteria for a 70 
percent rating are met if there are deficiencies in most  
areas such as work, school, family relations, judgment,  
thinking, and mood, and this is essentially in accord with  
the criteria presented in the Rating Schedule.  See Bowling 
v. Principi, 15 Vet. App. 1, 11-14 (2001).  Such is the case 
with the veteran.  

The record, however, does not show total social and 
industrial impairment at any time during the appeal period.  
The veteran has been able to function despite his symptoms, 
and examiners have consistently described the veteran as 
alert and well-oriented, with normal speech and good hygiene.  
Further, there has been no showing of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, 
disorientation to time or place, or memory loss for names of 
close relatives, his own occupation, or his own name, which 
are examples of symptoms warranting a 100 percent  rating.  
While suicidal and homicidal ideations have been noted, there 
have been no plans of the same.

The Board has considered whether a staged rating is warranted 
and concludes that the disability has not significantly 
changed and that a uniform rating is warranted.  

In summary, although the veteran is not shown to be totally 
incapacitated from a social and industrial standpoint because 
of his PTSD symptomatology, the Board finds that the 
symptomatology picture is reasonably indicative of severe 
impairment.  The evidence reflects findings consistent with a 
70 percent evaluation.


ORDER

A disability rating of 70 percent for the veteran's PTSD is 
granted, subject to the governing regulations applicable to 
the payment of monetary benefits.   


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


